Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 27, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161717                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  THREE RIVERS METAL RECYCLERS, LLC,                                                                    Elizabeth M. Welch,
  DAVE RITZER, d/b/a STEVE’S AUTO                                                                                     Justices
  PARTS, and KEVIN ROBERTS, d/b/a
  BROKERS SERVICE,
             Plaintiffs-Appellants,
  v                                                                  SC: 161717
                                                                     COA: 347583
                                                                     St. Joseph CC: 16-001037-CH
  TOWNSHIP OF FABIUS,
           Defendant-Appellee.
  _______________________________________/

          On order of the Court, the application for leave to appeal the June 11, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 27, 2021
           b0419
                                                                               Clerk